                     Case 1:20-cr-00521-CM Document 118 Filed 03/25/21 Page 1 of 1
                     Case 1:20-cr-00521-CM Document 113 Filed 03/19/21 Page 1 of 1
                                                                                                                                                 -
                                TALKIN, MUCCIGROSSO                   &   ROBERTS,    L.L.P.
                                                         ATTORNEYS AT LAW
                                                    40 EXCHANGE PLACE
                                                        18TH FLOOR       ~
                                                  NEW YORK, NEW YORK 1000,~           USDCSDNY
                                                         (212) 482-0007 PHONE         DOCUMENT
                                                           (212) 482-1303 FAX
                                                          WWW . TALKINLAW . C0M
                                                      EMAIL : INFO@TALKINLAW .COM
                                                                                      ELECTRONICALLY FILED
                                                                                      , DOC#•                f-:-       I

   MARYLAND OFFICE:
                                                                                      . ;) ~TE ~ILED:   I   3~5 [Jo9.:1
                                                                                                               ... ..   , ... " - -   u   TC :
5100 DORSEY HALL DRIVE
       SUITE 100
                                    r,   r   ,i   M                                                        2500 PLAZA 5
                                                                                                    HARBORSIDE FINANCIAL CENTER
ELLICOTT CITY, MD 21042

     410-1164-0300
                                    1
                                     •       tL,U                                                       JERSEY CITY, NJ 07311

                                                                                                                    201-342-8665




       Honorable Colleen McMahon
       Chief United States District Judge
       Southern District of New York
       500 Pearl Street
       New York, New York 10007

       BYECF
                                                                                    Re:    United States v. James Cahill
                                                                                           20 Cr. 521 (CM)
       Dear Judge McMahon:

                       As the Court is aware, defendant James Cahill ("Cahill") is currently at liberty on a
       fully secured $500,000 Appearance Bond that contains several conditions including home detention
       with location monitoring and travel restrictions. By this letter, Cahill respectfully requests
       permission to travel to his son's home in Franklin Lakes, New Jersey on Easter Sunday, April 4, 2021,
       from the hours of 3:00 pm to 8:00 pm to celebrate Easter with his children and grandchildren. Only
       family members will be present at the gathering. His son's home is only twenty minutes from
       Cahill's residence and the exact address has already been provided to the government and Pretrial
       Services ("Pretrial"). The government, by Assistant United States Attorney Jason Swergold,
       consents to this application. Pretrial, by United States Pretrial Services Officer Andrew Abbott,
       does not consent pursuant to Pretrial 's policy not to consent to travel for social reasons for defendants
       on home detention.

                          Thank you for Your Honor's consideration of this request.

                                                                 Very truly yours,

                                                                 Scu--,_forcJ..,, T ~
                                                                 Sanford Talkin

      cc:        AUSA Danielle Sassoon
                 AUSA Jun Xiang
                 SA USA Laura de Oliveira
                 USPTO Andrew Abbott
